Order entered February 10, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00011-CV

                            IN THE INTEREST OF S.Y., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. 12-1206-X-305

                                             ORDER
       The Reporter’s Record is overdue in this parental termination case. In her notice of

appeal, Mother states she is presumed indigent. Accordingly, we ORDER Pamela Sumler,

Official Court Reporter for the 305th Judicial District Court, to file, within TEN DAYS, either

(1) the reporter’s record; (2) written verification that appellant has not requested the record; or

(3) written verification that a contest to the affidavit of indigency has been filed and sustained.

       Because this is a parental termination case, we remind both the trial court and Ms. Sumler

that it is the responsibility of the Court Reporter to prepare, certify, and timely file the reporter’s

record and that the trial court must direct Ms. Sumler to immediately commence the preparation

of the reporter’s record. The trial court must arrange a substitute reporter if necessary. TEX. R.

APP. P. 28.4(b)(1).

       We notify appellant that if we receive verification that no request for the record has been

made, or that appellant, if not indigent, has not paid for the record, the appeal will be submitted
without the reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant’s brief will be due

TWENTY DAYS after the reporter’s record is filed or we receive notice that no request or no

payment for the record has been made.

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the following persons:


       Honorable Cheryl C. Lee-Shannon
       Presiding Judge of the 305th Judicial District Court

       Pamela Sumler
       Official Court Reporter, 305th Judicial District Court



                                                     /s/      ADA BROWN
                                                              JUSTICE